Exhibit No. 10.2

 

FREESTANDING

STOCK APPRECIATION RIGHT AGREEMENT

(Settled in Stock)

 

(Date)

No. of Shares: __,000

Grant Price per Share: $              

Date of Grant: _______________

Expiration Date: _____________

Serial Number: ______

 

PERSONAL AND CONFIDENTIAL:

(Name and Address)

Dear (Salutation):

We are pleased to inform you that, as a key associate of United Retail Group,
Inc. (herein called the “Company”) or one of its subsidiaries, you have been
granted a stock appreciation right (herein called a “right”) under the Company’s
2006 Equity-Based Compensation and Performance Incentive Plan (herein called the
“Plan”). The right gives you the opportunity to acquire units, consisting of one
share of common stock, $.001 par value per share, with a stock purchase warrant
attached (herein collectively called “shares”) of the Company, with a market
value, at the time of exercise of the right, equal to the amount by which the
market value of all shares in respect of which the right is exercised exceeds
the grant price set forth above multiplied by the number of shares in respect of
which the right is exercised, subject to your acceptance of the award as
provided in Section 1 below and the terms and conditions that follow in this
letter agreement or are contained in the Plan. The date of the grant evidenced
by this letter agreement (herein called the date of grant) and the date the
right expires are set forth above. A copy of the Plan and a Notice of Exercise
of Right form are enclosed. The terms and conditions of the right, including
non-standard provisions permitted by the Plan, are set forth below, provided,
however, that in the event of any inconsistency between the provisions of this
letter agreement and the Plan, the provisions of the Plan shall prevail.

 

 

 

 



 

1.      Acceptance of Right. The right cannot be exercised unless you sign your
name in the space provided on the enclosed copies of this letter agreement and
cause one signed copy to be delivered to the Secretary of the Company, 365 West
Passaic Street, Rochelle Park, New Jersey, 07662, before 4:30 p.m. Eastern time
on the 30th day after the date of grant. If the Secretary does not receive your
properly executed copy of this letter agreement before 4:30 p.m. Eastern time on
the 30th day after the date of grant, then, anything in this letter agreement to
the contrary notwithstanding, the right will be void ab initio and of no effect.
(Your signing and delivering a copy of this letter agreement will evidence your
acceptance of the right upon the terms and conditions herein stated.)

2.

Exercise.

(a)    Subject to the provisions of this Section 2 and of Sections 4, 5(b), 8(c)
and 9, the right shall be exercisable as to 20% of the number of shares set
forth above on the completion of the first full year after the date of grant and
as to an additional 20% of the number of shares on the completion of each of the
next four years. Except as otherwise provided in Section 4, the right shall
lapse on the seventh anniversary of the date of grant. No fractional shares
shall be delivered and fractional shares shall be disregarded.

(b)    The right shall not become exercisable unless you shall have remained
continuously in the employ or service of the Company or of one or more of its
subsidiaries (as defined in the Plan) for at least one year beginning with the
date of grant, except as provided in Sections 4 and 9.

3.      Transferability of Right. The right shall not be transferable by you
otherwise than (i) by will, (ii) by the laws of descent and distribution, (iii)
pursuant to a domestic relations order or (iv) by gift to a family member.
During your lifetime the right shall be exercisable only by you or your
permitted transferee. Any transferred right shall continue to be subject to the
terms and conditions of this Agreement, including, without limitation, the
provisions of Section 5 and shall be reported in writing promptly to the
Treasury Desk at the Home Office.

4.      Death or Disability. Section 2 to the contrary notwithstanding, if your
employment by or service with the Company or a subsidiary terminates by reason
of your death or disability (as defined in the Plan), the right will become
immediately exercisable in full and non-forfeitable and shall continue to be
exercisable for a period of one year from the date of termination.

5.

Other Termination of Employment.

(a)    Subject to Section 5(b), if your employment with the Company or a
subsidiary terminates otherwise than by reason of your death or disability, the
right shall be exercisable only for the number of shares for which it was
exercisable on the date of termination of employment and shall terminate and
cease to be exercisable three months after termination, except in the case of
termination by the Company for cause (as defined in the Plan), in which case,
subject to Section 9, the right shall be forfeited and no longer exercisable.

 

 



 

(b)    Section 2 to the contrary notwithstanding but subject to Section 9, if
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
determines that you violated a non-competition agreement with the Company in any
material respect, the right shall be forfeited at the time the Committee’s
determination is made and no shares shall be issued thereafter.

(c)     For the purposes of this letter agreement, your employment by a
subsidiary of the Company shall be considered terminated on the date that the
company by which you are employed is no longer a subsidiary of the Company

6.      Listing Requirements. The Company shall not be obligated to deliver any
certificates representing shares until all applicable requirements imposed by
federal and state securities laws and by any stock exchanges or NASDAQ upon
which the shares may be listed have been fully met. No fractional shares will be
delivered.

7.      Transfer of Employment; Leave of Absence. A transfer of your employment
from the Company to a subsidiary or vice versa, or from one subsidiary to
another, without an intervening period, shall not be deemed a termination of
employment. If you are granted an authorized leave of absence, you shall be
deemed to have remained in the employ of the Company or a subsidiary during such
leave of absence.

8.

Adjustments in Right.

(a)    The existence of this letter agreement and the right shall not affect or
restrict in any way the right or power of the Board of Directors or the
stockholders of the Company to make or authorize any reorganization or other
change in its capital or business structure, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the shares or the rights thereof, the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business.

(b)    In the event of any change in or affecting the outstanding shares by
reason of a stock dividend or split, merger or consolidation (whether or not the
Company is the surviving corporation), recapitalization, spin-off,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property, the
Board of Directors shall make such amendments to the Plan, this letter agreement
and the right and make such adjustments and take actions thereunder as it deems
appropriate, in its sole discretion, under the circumstances. Such amendments,
adjustments and actions may include, but are not limited to, (i) changes in the
number and kind of shares set forth above, (ii) changes in the grant price per
share, and (iii) accelerating the vesting of the right. The determination by the
Board as to the terms of any of the foregoing adjustments shall be conclusive
and binding.

(c)     In the event that changes in the number and kind of shares set forth
above or the grant price per share referred to in Section 8(b) take effect upon
a change in control, you shall have the right (herein called a “limited right”)
in lieu of exercising the right to receive in lieu of shares an equivalent
amount of cash using fair market value on the date of the change in control.

 

 



 

(d)  The limited right may be exercised for 10 business days after you first
become aware of the change in control by delivering a signed notice of the
exercise of the limited right to the Treasury Desk at the home office of the
Company or the equivalent at its successor, as the case may be (a fax received
there qualifies as delivery). Delivery of a signed notice constitutes your
legally binding irrevocable exercise of the limited right, which shall be
cancelled when the cash payment is made to you. Payment by the Company shall be
made within seven calendar days after timely delivery of the notice of exercise
of the limited right.

9.      Change in Control. In the event a change in control of the Company
occurs, the right, if then outstanding, shall automatically become fully
exercisable and non-forfeitable, Sections 2 and 5 to the contrary
notwithstanding. However, the Committee may provide, at any time prior to the
occurrence of a change in control, that the shares that may be issued pursuant
to exercise of the right shall be cashed out using fair market value on the date
of the change in control.

10.   Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to shares until, after proper exercise of the right, such
shares shall have been recorded by the Company’s registrar, Continental Stock
Transfer and Trust Company (herein called “Continental”), as having been issued
or transferred, as the case may be.

11.

Notice of Exercise.

(a)   Subject to the terms and conditions of this letter agreement, the right
may be exercised, in whole at any time or in part from time to time, during the
period permitted by the terms of this letter agreement. Rights are exercised by
delivering a signed Notice of Exercise of Right form to the Treasury Desk at the
Home Office (a fax received there qualifies as delivery). Delivery of a signed
form constitutes your legally binding irrevocable exercise of rights, as
indicated on the form. In the case of any such delivery by facsimile
transmission, the original Notice of Exercise of Right form shall be promptly
forwarded by you by hand or mail to the Treasury Desk, but delivery thereof to
the Treasury Desk shall not be a condition to exercise of the right and the
receipt of the facsimile transmission by the Treasury Desk shall be sufficient
therefor. If a properly executed Notice of Exercise of Right form is not
received by the Treasury Desk of the Company by the applicable expiration date
specified in Sections 2(a), 4 or 5, or if a properly executed notice of exercise
of limited right is not received by the Treasury Desk of the Company or the
equivalent at its successor by the expiration date specified in Section 8(d),
such notice will be deemed void and of no effect. If notice of exercise of the
right is given by a person other than you, the Company may require as a
condition to exercise of the right the submission to the Company of appropriate
proof of the right of such person to exercise the right.

(b)     To the extent that the right shall have become exercisable and shall not
have been exercised or cancelled or, by reason of any termination of employment,
shall have become non-exercisable, it shall be deemed to have been exercised
automatically, without any notice of exercise, on the last day on which it is
exercisable, provided that any conditions or limitations on its exercise other
than notice of exercise are satisfied and the right shall then have value and
provided, further, that the requirements of Section 13(b) shall be complied with
promptly.

 

 



 

12.

Delivery of Shares.

(a)    Certificates for any shares issuable upon exercise will be issued and
delivered as soon as practicable, subject to Section 6.

 

(b)   If a Registration Statement on Form S-8 is in effect with respect to the
right, you can arrange with your stockbroker to have the broker exercise your
right on your behalf and have the shares withdrawn from Continental
electronically by DWAC for deposit in your brokerage account.

 

13.

Tax Matters.

(a)    Before exercising the right, you should consult your tax accountant about
tax consequences.

(b)    Upon exercise of a right by an associate, Federal income tax withholding
(and state and local income tax withholding, if applicable) may be required in
respect of taxes on income realized. Associates and their permitted transferees
exercising rights are required to deliver to the Company the amounts that it
determines should be withheld, provided, however, that a portion or all of such
withholding taxes may be paid by electing to (i) have the Company withhold a
portion of the shares otherwise issuable upon exercise of the right or (ii)
deliver other shares that have been owned for at least six months, in either
case having a fair market value on the date that the amount of tax to be
withheld is to be determined of the amount to be withheld, provided that the
election shall be irrevocable and subject to the approval of the Committee. You
may also arrange to have such tax withholding paid directly to the Company by
your broker on your behalf from the proceeds of the sale of the shares.

14.

Employment.

Nothing contained in this letter agreement shall confer any right to continue in
the employ or other service of the Company or a subsidiary or limit in any way
the right of the Company or a subsidiary to change your compensation or other
benefits or to terminate your employment or other service with or without cause.

15.

Short-Swing Trading.

An executive officer of the Company or one of its subsidiaries who exercises a
right or whose right is cashed out must report the disposition of the right on a
Form 4 Statement of Changes in Beneficial Ownership filed within two trading
days with the EDGAR database of the Securities and Exchange Commission. (The
General Counsel of the Company will draft the Form 4 on request but the filing
is the personal responsibility of the optionholder.) Further, executive officers
should review the Company’s Policy Statement On Insider Trading before making
arrangements for the sale of shares to be issued upon exercise of the right.

 

 



 

16.

Recruiting Company Associates.

For a period of ten years after the date of grant set forth above, you shall
not, directly or indirectly, (i) induce or attempt to influence any employee of,
or consultant under contract with, the Company to leave its employ; or (ii) take
an active part in aiding any competitor of the Company or any other person in
any attempt to induce or influence any employee of, or consultant under contract
with, the Company to leave its employ.

17.

Confidential Information.

You shall never use, disclose or divulge, furnish or make accessible to anyone,
directly or indirectly, any (i) trade secrets, confidential or proprietary
information, and any other non-public knowledge, information, documents or
materials, owned, developed or possessed by the Company, whether in tangible or
intangible form, and learned or obtained while in the employ of the Company,
including, but not limited to, the Company’s research and development
operations, identities of employees, business relationships, products (including
prices, costs, sales or content), processes, techniques, contracts, financial
information or measures, business methods, future business plans, data bases,
computer programs, designs, models and operating procedures, and (ii) private
information about any of the Company’s other employees learned or obtained while
in the employ of the Company (collectively, “Information”), but excluding any
Information that shall become generally known to the public or in the trade
without violation of this Section 17.

18.

Making Disparaging Statements.

Neither you nor the Company shall ever make or authorize any public statement
disparaging the other party, provided, however, that neither party shall be
restricted in responding to any legal process.

19.

Time of Essence.

Time is of the essence of the provisions of this letter agreement with respect
to delivering notices and stock certificates. There is no grace period.

20.

Successors.

This letter agreement is binding on your heirs and personal representatives and
permitted transferees and on the successors of the Company.

 

 

 

 



 

21.

Equitable Remedies.

Each party acknowledges and agrees that the other party may be irreparably
injured by a breach of this letter agreement by such party and that money
damages may be an inadequate remedy for breach of this letter agreement because
of the difficulty of ascertaining the amount of damage that may be suffered in
the event that this letter agreement is breached. Accordingly, each party agrees
that the other party may seek specific performance of this letter agreement and
injunctive or other equitable relief as a remedy for any such breach, without
proof of actual damages, and further agrees to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this letter
agreement, but shall be in addition to all other remedies available at law or
equity. In the event of litigation relating to this letter agreement, the
non-prevailing party (as determined by a court of competent jurisdiction in a
final, nonappealable order) will reimburse the prevailing party for its
reasonable out-of-pocket expenses (including, without limitation, reasonable
out-of-pocket legal fees and expenses) incurred in connection with all such
litigation.

22.

Counterparts.

This letter agreement may be executed in duplicate counterparts, each of which
shall be deemed to be an original.

Very truly yours,

UNITED RETAIL GROUP, INC.

 

By

 

 

Chief Executive Officer

 

I hereby agree to the terms and conditions set forth above and acknowledge that
I have received and read a copy of the United Retail Group, Inc. 2006
Equity-Based Compensation and Performance Incentive Plan.

 

 



_________________________________

 

(please sign your name)

(date stamp of Company Secretary)

 

 

 

 